DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8-9, 13-14, and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hammer et al. (US 2007/0141886).
Regarding claim 1, Hammer et al. disclose a plug fixing structure (1) applied to fixing a power plug (3) inserted into a power socket (6) of an electronic device, the power plug having a plug portion (15) and a main body portion (16), at least one first engaging structure (23) being formed on an outer periphery of the power socket, the plug fixing structure comprising: 
a sleeve casing (2) jacketing the main body portion to expose the plug portion; and 
a first resilient arm having a first arm portion (4) and a first front hook (5), the first arm portion protruding outward from an outer surface of the sleeve casing, the first front hook extending from the first arm portion toward the first engaging structure, and the first front hook being engaged with the first engaging structure when the plug portion is inserted into the power socket along a first axis, for constraining movement of the power plug along the first axis relative to the power socket.

	Regarding claim 5, Hammer et al. disclose the first resilient arm has a pressing sheet (12) extending rearward; when the pressing sheet is pressed by an external force, the first resilient arm deforms outward to make the first front hook disengaged from the first engaging structure.

Regarding claim 6, Hammer et al. disclose at least one second engaging structure (other 23) is formed on the outer periphery of the power socket, and the plug fixing structure further comprises: 
a second resilient arm having a second arm portion (10) and a second front hook (11), the second arm portion protruding outward from the outer surface of the sleeve casing, the second front hook extending from the second arm portion toward the second engaging structure, and the second front hook being engaged with the second engaging structure when the plug portion is inserted into the power socket along the first axis, for constraining movement of the power plug along the first axis relative to the power socket.

	Regarding claim 8, Hammer et al. disclose a cut-off slot (un-numbered, see Fig. 2 and P. 0032) is formed longitudinally on the sleeve casing to make a transverse cross-section of the sleeve casing C-shaped.

Regarding claim 9, Hammer disclose an electronic device having a plug pull-out preventing function, the electronic device comprising:
a device body (26) having a power socket (6), at least one first engaging structure (23) being formed on an outer periphery of the power socket;
a power plug having a plug portion (15) and a main body portion (14); and
a plug fixing structure (1) comprising:
a sleeve casing (2) jacketing the main body portion to expose the plug portion; and
a first resilient arm having a first arm portion (4) and a first front hook (5), the first arm portion protruding outward from an outer surface of the sleeve casing, the first front hook extending from the first arm portion toward the first engaging structure (one of 23), and the first front hook being engaged with the first engaging structure when the plug portion is inserted into the power socket along a first axis, for constraining movement of the power plug along the first axis relative to the power socket.

Regarding claim 13, Hammer et al. disclose the first resilient arm has a pressing sheet (12) extending rearward; when the pressing sheet is pressed by an external force, the first resilient arm deforms outward to make the first front hook disengaged from the first engaging structure.

Regarding claim 14, Hammer et al. disclose at least one second engaging structure (the other one of 23) is formed on the outer periphery of the power socket, and the plug fixing structure further comprises:
a second resilient arm having a second arm portion (10) and a second front hook (11), the second arm portion protruding outward from the outer surface of the sleeve casing, the second front hook extending from the second arm portion toward the second engaging structure, and the second front hook being engaged with the second engaging structure when the plug portion is inserted into the power socket along the first axis, for constraining movement of the power plug along the first axis relative to the power socket.

Regarding claim 16, Hammer et al. disclose a cut-off slot (un-numbered, see Fig. 2 and P. 0032) is formed longitudinally on the sleeve casing to make a transverse cross-section of the sleeve casing C-shaped.

Allowable Subject Matter
Claims 2-4, 7, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/            Primary Examiner, Art Unit 2833